DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “an ultrasonic horn vibration between 20 KHz and 40 KHz”. While there is support for an ultrasonic horn vibration between 20 KHz and 40 KHz in the Background of the Invention, there is no support for an ultrasonic horn vibration between 20 KHz and 40 KHz in the present invention. This rejection affects all the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0217544 A1 cited in IDS) in view of Koehn et al. (US 2014/0065382 A1), Dow (Versify 3000, 2011) and LyondellBasell (Pro-fax SA861, 2013), taken in view of evidence by Omnexus.

Regarding claims 1, 5, 17 and 18, Hu et al. disclose a multilayered structure comprising a sealant layer D, a tie layer B and a barrier layer C (see paragraph 0028). The tie layer and sealant layer both can comprise a propylene-alpha olefin interpolymer such as propylene based elastomers (see paragraphs 0028 and 0034). The propylene-alpha olefin copolymer comprises units derived from propylene and ethylene, i.e. propylene-ethylene copolymer (see paragraph 0036).  An example of propylene-alpha olefin interpolymer include Versify (see paragraph 0041).  Accordingly, propylene-ethylene interpolymer such as Versify reads on first propylene-ethylene copolymer present both in sealant layer and tie layer. The barrier layer can comprise polyamide which has oxygen barrier properties (see paragraph 0050 and 0002). Further, given that barrier layer of Hu et al. is identical to that presently claimed, the barrier layer of Hu et al. is an oxygen barrier.
Hu et al. do not disclose the sealant layer comprising first propylene-ethylene copolymer and a second propylene-ethylene copolymer as presently claimed.
Koehn et al. disclose a film comprising ethylene-propylene copolymer elastomer and non-elastomeric propylene-based random copolymer, wherein the film exhibits excellent linear directional tear properties parallel to the orientation direction, excellent heat seal performance in terms of high heat seal strengths and low initiation temperature, and is less than 50 microns in thickness after orientation (see Abstract). The ethylene-propylene copolymer elastomer can be Versify grades (see paragraph 0050). Versify is used as propylene-ethylene interpolymer in the sealant layer by Hu et al. Further, the non-elastomeric propylene-based random copolymer can be ethylene-propylene random copolymer, i.e. second propylene-ethylene copolymer.
In light of motivation for using a film comprising ethylene-propylene copolymer elastomer and non-elastomeric ethylene-propylene random copolymer disclosed by Koehn et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use ethylene-propylene copolymer elastomer such as Versify (i.e. first ethylene-propylene copolymer) as the propylene-ethylene interpolymer in combination with non-elastomeric ethylene-propylene random copolymer (i.e. second propylene-ethylene copolymer) in the sealant layer of Hu et al. in order to obtain excellent linear directional tear properties parallel to the orientation direction, excellent heat seal performance in terms of high heat seal strengths and low initiation temperature, and is less than 50 microns in thickness after orientation, and thereby arrive at the claimed invention.
While Hu et al. in view of Koehn et al. disclose the sealant layer comprising ethylene-propylene copolymer elastomer such as Versify as first propylene-ethylene copolymer in combination with non-elastomeric ethylene propylene random copolymer as second propylene-ethylene copolymer, Hu et al. in view of Koehn et al. do not disclose the first propylene-ethylene copolymer as presently claimed and second propylene-ethylene copolymer as presently claimed.
Dow disclose Versify 3000 plastomer is an excellent sealant and a useful agent to bring softness and temperature performance (see page 1, Overview). Versify 3000 has flexural modulus of 56500 psi which falls within flexural modulus of first propylene-ethylene copolymer presently claimed. Versify grade 3000 is identical to the first propylene-ethylene copolymer utilized in the present invention (see paragraph 0031 of the published application).
In light of motivation for using Versify 3000 plastomer disclosed by Dow as described above, it therefore would have been obvious to one of the ordinary skill in the art to use Versify 3000 plastomer of Dow as the propylene-ethylene interpolymer (i.e. first propylene-ethylene copolymer) in Hu in view of Koehn et al. in order to obtain excellent sealing properties as well as improve softness and temperature performance, and thereby arrive at the claimed invention.
Further, it would have been obvious to one of ordinary skill in the art to use Versify 3000 as the propylene-ethylene interpolymer (i.e. Versify) in the tie layer of Hu et al. in order to obtain excellent sealing properties as well as improve softness and temperature performance, and thereby arrive at the claimed invention. Accordingly, Hu et al. in view of Koehn et al. and Dow disclose the sealant layer and tie layer both comprising ethylene-propylene copolymer elastomer such as Versify 3000, i.e. first propylene-ethylene copolymer.
While Hu et al. in view of Koehn et al. and Dow disclose sealant layer comprising non-elastomeric propylene-ethylene random copolymer, i.e. second propylene-ethylene copolymer, Hu et al. in view of Koehn et al. and Dow do not disclose non-elastomeric propylene-ethylene random copolymer, i.e. second propylene-ethylene copolymer as presently claimed.
LyondellBasell disclose Pro-fax SA861 propylene random copolymer that offers exceptional clarity and gloss as well as improved cold temperature resistance and broader heat seal range (see Product Description). Pro-fax SA861 has flexural modulus (see Typical Properties, Mechanical) which falls within the flexural modulus of second propylene-ethylene copolymer as presently claimed. As evidenced by specification, Pro-fax SA861 is propylene-ethylene copolymer (see paragraph 0032). Further, Pro-fax SA861 (i.e. second propylene-ethylene copolymer) has flexural modulus greater than Versify grade 3000 (i.e. first propylene-ethylene copolymer) based on the specification (see paragraphs 0031, 0032 of published application) as well as based on LyondellBasell and Dow. As evidenced by Omnexus, higher the flexural modulus, the stiffer the material (see Stiffness, Flexural Modulus or Bend Modulus, paragraph 4). Therefore, Pro-fax SA861 having higher flexural modulus is stiffer, i.e. non-elastomeric than Versify grade 3000 having lower flexural modulus, i.e. elastomeric. 
In light of motivation for using Pro-fax SA861, i.e. propylene-ethylene random copolymer disclosed by LyondellBasell as described above, it therefore would have been obvious to one of ordinary skill in the art to use Pro-fax SA861 (i.e. second ethylene-propylene copolymer) as the non-elastomeric propylene-ethylene random copolymer in the sealant layer of Hu et al. in view of Koehn et al. and Dow in order to obtain exceptional clarity and gloss as well as improved cold temperature resistance and broader heat seal range, and thereby arrive at the claimed invention.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
While there is no disclosure that the multilayered structure is a delamination-resistant ultrasonic sealant film as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a delamination-resistant ultrasonic sealant film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art multilayered structure and further that the prior art structure which is a multilayered structure identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Hu et al. in view of Koehn et al., Dow and LyndellBasell disclose the delamination-resistant ultrasonic sealant film as set forth above. Hu et al. in view of Koehn et al., Dow and LyndellBasell do not disclose the delamination-resistant ultrasonic sealant film has presently claimed property. However, given that the delamination-resistant ultrasonic sealant film of Hu et al. in view of Koehn et al., Dow and LyndellBasell is identical to that presently claimed, it is obvious or inherent that the delamination-resistant ultrasonic sealant film of Hu et al. in view of Koehn et al., Dow and LyndellBasell has presently claimed property.

Regarding claims 3, 4, 6 and 7, Hu et al. in view of Koehn et al., Dow and LyndellBasell disclose ethylene-propylene copolymer elastomer such as Versify 3000, i.e. first propylene-ethylene copolymer and non-elastomeric propylene-ethylene random copolymer such as Pro-fax SA861, i.e. second propylene-ethylene copolymer.
Further, Koehn et al. disclose a film comprising 40 to 60 wt% of ethylene-propylene copolymer elastomer and 20 to 40 wt% non-elastomeric propylene-based copolymer (see paragraph 0036). The film exhibits excellent linear directional tear properties parallel to the orientation direction, excellent heat seal performance in terms of high heat seal strengths and low initiation temperature, and is less than 50 microns in thickness after orientation (see Abstract).
In light of motivation for using film comprising 40 to 60 wt% of ethylene-propylene copolymer elastomer and 20 to 40 wt% non-elastomeric propylene-based copolymer disclosed by Koehn et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use 40 to 60 wt% of ethylene-propylene copolymer elastomer and 20 to 40 wt% non-elastomeric propylene-based copolymer in the sealant layer of Hu et al. in view of Koehn et al., Dow and LyndellBasell in order to obtain excellent linear directional tear properties parallel to the orientation direction, excellent heat seal performance in terms of high heat seal strengths and low initiation temperature, and is less than 50 microns in thickness after orientation, and thereby arrive at the claimed invention.
Accordingly, Hu et al. in view of Koehn et al., Dow and LyndellBasell disclose 40 to 60 wt% ethylene-propylene copolymer elastomer such as Versify 3000, i.e. first propylene-ethylene copolymer and 20 to 40 wt% non-elastomeric propylene-ethylene random copolymer such as Pro-fax SA861, i.e. second propylene-ethylene copolymer.

Regarding claims 13-15, Hu et al. disclose tie layer B comprising maleic anhydride grafted polyethylene (i.e. anhydride modified polyethylene), wherein grafter polyethylene can be linear low density polyethylene (see paragraphs 0045 and 0046). The amount of maleic anhydride grafted onto the polyethylene chain is greater than 0.05 wt% to 2.0 wt% (see paragraph 0029). The tie layer can also comprise high density polyethylene, i.e. unmodified polyethylene (see paragraph 0045).
Regarding claim 16, Hu et al. disclose the total structure thickness can range from 50 microns to 1 mm, i.e. 1000 microns and thickness of layer B, i.e. tie layer is 4 to 50 microns (see paragraph 0118). Accordingly, the tie layer thickness is 0.4 to less than 100 % relative to total structure thickness (0.4 = 4/100 x 100 and 1 = 50/50 x 100)
Regarding claim 20, Hu et al. disclose the film is suitable for retort packaging applications (see paragraphs 0001, 0121, 0123).
Alternatively, given that the delamination-resistant ultrasonic sealant film of Hu et al. in view of Koehn et al., Dow and LyndellBasell is identical to that presently claimed, it is obvious or inherent that the delamination-resistant ultrasonic sealant film of Hu et al. in view of Koehn et al., Dow and LyndellBasell is suitable for hot-fill and/or retort packaging applications.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0217544 A1) in view of Koehn et al. (US 2014/0065382 A1), Dow (Versify 3000, 2011) and LyondellBasell (Pro-fax SA861, 2013), taken in view of evidence by Omnexus as applied to claim 1 above, further in view of Spigaroli (WO 2014/184258 A1), taken in view of evidence by Entec. It is noted that when utilizing Spigaroli, the disclosures of the reference are based on US 2016/0185085 A1 which an English language equivalent of the reference is. Therefore, the paragraph numbers cited with respect to Spigaroli are found in US ‘085. 

Regarding claims 8-10, Hu et al. in view of Koehn et al., Dow and LyndellBasell disclose the delamination-resistant ultrasonic sealant film as set forth above. Hu et al. in view of Koehn et al., Dow and LyndellBasell do not disclose the sealant layer further comprises a first polyethylene copolymer.
Spigaroli disclose an outer layer comprising two-component blend of propylene-based copolymer and olefin block copolymer (OBC), wherein olefin block copolymer is present in amount of 5 to 25 wt% (see paragraphs 0058-0060). The outer layer provides heat resistance and OBC enhances resistance to ink abrasion (see paragraphs 0058 and 0059). An example of OBC is Infuse® 9100 Dow that is ethylene/octane olefin block copolymer (see page 13, Table 1, OBC1). As evidenced by Entec, Infuse 9100 has high upper service temperature performance, highly flexible with good elastic recovery and fast set up times for processability (see Product Description) and Infuse 9100 has tensile modulus of 404 psi that falls within that presently claimed (see ASTM & ISO Properties).
In light of motivation for using film comprising 5 to 25 wt% of Infuse 9100 olefin block copolymer disclosed by Spigaroli as described above, it therefore would have been obvious to one of ordinary skill in the art to use 5 to 25 wt% of Infuse 9100 olefin block copolymer (i.e. first polyethylene copolymer) in the sealant layer of Hu et al. in view of Koehn et al., Dow and LyndellBasell in order to obtain heat resistance, resistance to ink abrasion as well as high upper service temperature performance, highly flexible with good elastic recovery and fast set up times for processability, and thereby arrive at the claimed invention.

Regarding claims 11 and 12, given that the second polyethylene copolymer is optional, Hu et al. in view of Koehn et al., Dow, LyndellBasell and Spigaroli meet claims 11 and 12.

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that Koehn reports a film that exhibits excellent linear directional tear properties parallel to the orientation direction. (See Koehn, abstract.) That is, the film of Koehn is an oriented film. There is no teaching or suggestion in Hu to improve tear or to include an oriented film. A person having ordinary skill in the art would not turn to an oriented film to address between layers of an ultrasonic sealant film. One of skill in the art generally knows that the stresses of the orientation process can increase the potential for interfacial delamination of films, especially when exposed to the energy conditions of ultrasonic sealing that differ from heat sealing.
While Koehn disclose film exhibiting excellent linear directional tear properties parallel to the orientation direction, Koehn also disclose the film exhibits excellent heat seal performance in terms of high heat seal strengths and low initiation temperature. Therefore, it would have been obvious to one of ordinary skill in the art to use the film of Koehn in Hu in order to obtain excellent linear directional tear properties parallel to the orientation direction as well as excellent heat seal performance in terms of high heat seal strengths and low initiation temperature.
Further, while applicants argue that the stresses of the orientation process can increase the potential for interfacial delamination of films, especially when exposed to the energy conditions of ultrasonic sealing that differ from heat sealing, applicants have provided no evidence (i.e. data) to show that the film of Koehn results in delamination of films and/or renders Hu inoperable for its intended purpose. 

Applicants argue that Hu and Koehn are silent with respect to ultrasonic sealing and the problems associated with this type of sealing. LyondellBasell, Dow, and Omnexus do not remedy the deficiency of Hu in view of Koehn.
However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). Additionally, note that while LyondellBasell and Dow do not disclose all the features of the present claimed invention, LyondellBasell and Dow are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references each teach a certain concept, namely second ethylene-propylene copolymer by LyondellBasell and first ethylene-propylene copolymer by Dow, and in combination with the primary reference, discloses the presently claimed invention. Further, it is noted that Omnexus has been used as an evidence reference and not as a prior art.

Applicants argue that Spigaroli and Entec do not cure the deficiencies of Hu in view of Koehn, LyondellBasell, taken in view of evidence by Dow and Omnexus.
However, note that while Spigaroli do not disclose all the features of the present claimed invention, Spigaroli is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a first ethylene copolymer, and in combination with the primary reference, discloses the presently claimed invention. Further, it is noted that Entec has been used as an evidence reference and not as a prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787